Title: To Thomas Jefferson from Thomas McKean, 20 February 1801
From: McKean, Thomas
To: Jefferson, Thomas



Dear Sir,
Lancaster Febry. 20th. 1801.

Your favor of the 2d. instant did not come to hand until last Saturday night; I had written a long answer, and detailed my intended operations in case of a certain unfortunate event in the decision of the House of Representatives of the U.S. Engaged in this work a little before eleven this forenoon our Express arrived from Washington with letters from my friends, announcing the glorious intelligence of your election as President; on which permit me to congratulate you and my country. In consequence of this news my long letter has been committed to the flames. The Bells in this Borough have been ringing ever since until Sundown—The two Houses of our Legislature were electrified, and in a few minutes adjourned ’till tomorrow: my Republican friends had agreed to continue in Session till after the 4th. of March, to aid my projected Plan, which the Federalists would call, “a bold stroke.”
I have had a daily communication of what has passed in your city since the 9th. and must charge the days that have passed since to the account of anxiety & distress. However every thing is now as it should be, a new æra has commenced, and I fear not for the future, tho’ from experience, I know, you will have for a time to wade thro’ a sea of troubles.
On Wednesday General Muhlenberg was elected by a joint vote of the two Houses of this State a Senator in the Senate of the U.S.; he had 46 votes, Doctor Geo. Logan 45—the choice was a surprize on  the Republicans, for all the federalists to a man (34) voted for the former: both of the candidates are good Republicans & worthy men, but the Republicans knew that General Mulenberg was not only elected for the next two years in the House of Representatives, but would be so in future as long as he chose, and that the vacating his seat would put his place to hazard, and therefore they preferred the latter. An Express has been just sent to General Muhlenberg to acquaint him with these particulars; if he declines serving as a Senator, which I hope, I shall receive his resignation after our Legislature shall have adjourned, and will forthwith appoint Doctor Logan until their next meeting in December; so that at all or any event you may depend on having a Republican Senator in the Senate of the U.S. on the 4th. of March. I have had a summons for a Senator for this State to attend on that day at ten o’clock A.M. &c signed by President Adams, which I shall detain until I learn General Muhlenberg’s determination.
I can add no more, as the mail will presently close for tonight, but that I am, with great sincerity & truth anxious for your health and happiness,Your

Thos M:Kean


P.S. excuse haste &c.

